Crownhart, J.
{dissenting). I regret I cannot concur in the opinion of the court. It seems to me that we have here a judicial sanction by a court of equity of an unlawful boycott in an aggravated form. It is a universal rule of equity that the plaintiff must come into a court of equity — a court of conscience — with clean hands. The plaintiff must be able to appeal to the conscience of the court because he is free from -wrong himself and has right and justice on his side. It is' in such cases, and such cases only, that this court, under its equity jurisdiction, will grant relief. We are not called upon to approve the acts of the defendants. We may concede for the purposes of this case that they /are wrong and that if the plaintiffs are without fault they are entitled to relief. So we will look to the plaintiffs to see if they are innocent of wrong doing.
The plaintiffs are ten separate corporations engaged in the *462printing business. They combined and confederated with substantially all the other employing printers of Milwaukee into a union or monopoly of’ employers to deal with their employees, and in this resulting combine they agree to boycott the union of their employees. This union of employees is a voluntary organization of workmen and is lawful in itself, and as such recognized by the statutes of the state and its public policy. The plaintiffs and their confederates agree, under severe penalties for failure to stand by the agreement, to refuse to deal in any manner as individuals with the union of their employees for the term of one year, and having so agreed they seek from this court, sitting in equity, an injunction against their employees alleged to be engaged in wrongful acts against their employers, the plaintiffs here. Now, as I take it, this court does not deny the universal doctrine of equity that if the plaintiffs are themselves engaged in an unlawful combine they should be thrown out of a court of equity and relegated to a court of law. If we look back of the pretentious recitals preceding the agreement the purposes of the combine cannot be mistaken. It is to utterly destroy the workmen’s union, which is a lawful organization, and force the employees to deal with the combine as individuals. It has long been recognized that in such a position the workman is forced to accept his employer’s terms. No individual workman can bargain on an equal footing with organized capital.
To clearly understand the effect of the ruling of the court it is well to divorce the case from the prejudice against workmen’s unions growing out of strikes, and plant the ruling on a supposititious case. Suppose, then, that the bankers of the state should confederate into a monopoly of credit and should agree that as individual bankers they would have nothing to do with any farmers’ co-operative society, which would mean the ruin of the'farmers’ co-operative societies because of lack of credit. Will any one say that such a conspiracy on the part of the bankers would be lawful ? *463'Again, suppose all the newspapers in Milwaukee should confederate and agree that for the space of one year or more they would not have any dealings with some particular store. They, then, would not accept advertising from that store, with the result that its business would be ruined. Would such a conspiracy be legal? One more illustration: Suppose all the packers should confederate and conspire to drive some meat market out of business, and to that end they should refuse to deal with such market for the space of a year. What would happen to the market? Would it not be driven out of business, and would such an agreement be legal? Either case would bring the conspirators under the ban of the common law. Such a combine is against public policy.
The mere statement of the case applied to the possibilities under the ruling of the court should be enough to show this.
“As often declared, law is not alone the product of abstract reasoning, but of experience as well. It is the outcome of logic of the mind confirmed by the logic of events. The consequences of the application of a rule often furnish the most potent argument in its support or are most persuasive in its condemnation.” Dawson v. Nat. L. Ins. Co. 176 Iowa, 362, 157 N. W. 929.
But the court is not driven to the extremity of formulating a public policy, for that has been done by the legislature. Sec. 4466a, Stats., provides:
“Any two or more persons who shall combine, associate, agree, mutually undertake or concert together for the purpose of wilfully or maliciously injuring another in his reputation, trade, business or profession b)r any means whatever, or for the purpose of maliciously compelling another to do or perform any act against his will, or preventing or hindering another from doing or performing any lawful act shall be punished by imprisonment in the county jail not more than one year or by fine not exceeding five hundred dollars.”
The effect of the unlawful agreement’ made by the employing combine is: to prevent the workmen from collective *464bargaining; to reduce them to the position of individual bargaining, which is recognized by law and by sound economic principles as inadequate to the welfare of workmen or society as a whole; and to destroy the union of workmen, which is undoubtedly the prime purpose of the illegal combine. •' ■ - C cf [ ]
This brings the case squarely within the anti-boycotting statute just quoted.
It should be unnecessary to discuss these propositions at length. ' It seems clear that the combine of employers is illegal and criminal. It follows that the plaintiffs are improperly joined as plaintiffs in the action, and that they are not entitled to equitable relief. This court should refuse to recognize the plaintiffs and should dismiss the action. For these reasons I respectfully dissent.